  Case: 2:20-cv-00116-ALM-KAJ Doc #: 9 Filed: 07/16/20 Page: 1 of 4 PAGEID #: 34




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


VERNON L. SPENCE,                                     :
                                                      :   Case No. 2:20-cv-00116
               Plaintiff,                             :
                                                      :   JUDGE ALGENON L. MARBLEY
       v.                                             :
                                                      :   Magistrate Judge Jolson
SOUTHERN DISTRICT COURT OF OHIO,                      :
OFFICE OF THE CLERK, et al.,                          :
                                                      :
               Defendants.                            :


                                      OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on Defendants Southern District Court of Ohio, Office of

the Clerk and Chief Magistrate Judge Elizabeth P. Deavers’ Motion to Dismiss. Doc. 7. Plaintiff

Vernon L. Spence has not filed a response to the Motion and the time for doing so has now expired.

For the reasons set forth below, the Court GRANTS Defendants’ Motion [#7].

                                       II. BACKGROUND

       On December 17, 2019, Plaintiff filed a Writ of Mandamus with the Supreme Court of

Ohio seeking to compel Defendants to waive the filing fee for a civil suit he previously initiated

in the Southern District of Ohio. See Doc. 3. On January 7, 2020, Defendants filed a notice of

removal with this Court pursuant to 28 U.S.C. § 1442, as the action involved federal government

Defendants. Defendants now move to dismiss Plaintiff’s Writ of Mandamus for a lack of subject-

matter jurisdiction and a failure to state a claim upon which relief can be granted.




                                                 1
  Case: 2:20-cv-00116-ALM-KAJ Doc #: 9 Filed: 07/16/20 Page: 2 of 4 PAGEID #: 35




                                    III. STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b) provides for the dismissal of a complaint for reasons

such as a lack of subject-matter jurisdiction and a failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(1) & (6). In a motion to dismiss for lack of subject-matter

jurisdiction, the plaintiff has the burden of establishing that jurisdiction exists. Taylor v. KeyCorp,

680 F.3d 609, 612 (6th Cir. 2012). Similarly, to survive a motion to dismiss for a failure to state

a cognizable claim, “the plaintiff must allege facts that, if accepted as true, are sufficient to raise a

right to relief above the speculative level and to state a claim to relief that is plausible on its face.”

Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007)) (internal quotations omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009)). And although the court “must accept all well-pleaded factual

allegations in the complaint as true,” the court “need not accept as true a legal conclusion couched

as a factual allegation.” Id. (quoting Twombly, 550 U.S. at 555) (internal quotations omitted).

                                           IV. ANALYSIS

        Defendants move to dismiss Plaintiff’s Writ of Mandamus on two grounds: (1) the Court

lacks subject-matter jurisdiction over this case; and (2) Plaintiff fails to demonstrate that he is

entitled to a Writ of Mandamus. Both arguments are meritorious.

                       A. Whether the Court has Subject-Matter Jurisdiction

        First, Defendants argue that this Court lacks subject-matter jurisdiction over this action.

The Court agrees.




                                                    2
  Case: 2:20-cv-00116-ALM-KAJ Doc #: 9 Filed: 07/16/20 Page: 3 of 4 PAGEID #: 36




          It is axiomatic that state courts lack jurisdiction to issue a writ of mandamus to a federal

officer. Ohio ex. rel. Griffin v. Smith, 2007 WL 1114252, at *1 (S.D. Ohio Apr. 12, 2007)

(“Plaintiff sought a writ of mandamus from the Supreme Court of Ohio against Defendant Smith

in her official capacity as the Clerk of the Courts for the Northern District of Ohio. As the

Magistrate Judge held, a state court does not have jurisdiction to issue a writ of mandamus to a

federal officer.”) (citing M’Clung v. Silliman, 19 U.S. 598, 603 (1821); Ex parte Shockley, 17 F.2d

133, 137 (N.D. Ohio 1926)). And under the derivative jurisdiction doctrine, “if a state court did

not have jurisdiction over an action that was then removed to federal court, then the federal court

will not have jurisdiction even though it could have had jurisdiction had the action initially been

brought in federal court.” Id. (citing Lambert Run Coal. Co. v. Baltimore & Ohio R.R. Co., 258

U.S. 377, 382 (1922)); see Harris v. F.B.I., 2016 WL 4764898, at *2 (S.D. Ohio Sept. 13, 2016)

(“[T]he derivative jurisdiction doctrine applies to cases removed under 28 U.S.C. § 1442 even if

the district court would have had jurisdiction if the plaintiff had originally filed his action there.”)

(quoting Waters v. F.B.I., 2011 WL 1575602, at *2 (S.D. Ohio Apr. 26, 2011)).

          Here, like in Griffin, Plaintiff sought a Writ of Mandamus against federal actors in the

Supreme Court of Ohio. See 2007 WL 1114252 at *1. Because, however, the Supreme Court of

Ohio lacked jurisdiction to issue the Writ, this Court, upon removal, also lacks subject-matter

jurisdiction to hear this case. See id. Accordingly, Defendants’ Motion to Dismiss is GRANTED.

                      B. Whether Plaintiff is Entitled to the Relief he Requests

          Alternatively, Defendants argue that even if the Court had subject-matter jurisdiction over

this case, Plaintiff cannot establish that he is entitled to the relief he requests. Again, the Court

agrees.




                                                   3
  Case: 2:20-cv-00116-ALM-KAJ Doc #: 9 Filed: 07/16/20 Page: 4 of 4 PAGEID #: 37




       To attain a writ of mandamus, a plaintiff must show that “its right to issuance of the writ is

‘clear and indisputable.’” In re Bendectin Prods. Liability Litig., 749 F.2d 300, 303 (6th Cir. 1984)

(quoting In re Post-Newsweek Stations, Michigan, Inc., 722 F.2d 325, 329 (6th Cir. 1984)). Here,

however, Plaintiff has no clear, undisputable right to the waiver of court filing fees. See Walker

v. Northern District Court of Ohio, 2020 WL 512130, at *1 (N.D. Ohio Jan. 31, 2020) (“As an

initial matter, the Defendant does not have a clear, nondiscretionary duty to waive the filing fee

for the Plaintiff.”). To the contrary, “[p]roceeding in forma pauperis is a privilege, and not a

right.” Id. (citing Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998)). Accordingly, for this

additional reason, Defendants’ Motion to Dismiss is GRANTED.

                                        V. CONCLUSION

       For the reasons stated herein, the Court GRANTS Defendants’ Motion to Dismiss [#7].

This case is hereby DISMISSED in its entirety.

       IT IS SO ORDERED.




                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: July 16, 2020




                                                 4
